Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Asano et al (US 2002/0113741 A1), hereinafter Asano, teaches a portable device with a radiating system comprising a radiating structure comprising a ground plane layer and a radiation booster.
Asano, however, fails to further teach a first internal port defined between a connection point of the single radiation booster and a connection point of the ground plane layer; first and second external ports, each providing operation in at least one frequency band; and a radiofrequency system including a first port connected to the first internal port of the radiating structure, and second and third ports respectively connected to the first and second external ports.
Claims 2-8 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 9, Asano teaches a radiation booster system comprising a radiation booster.

Claims 10-16 are allowed for at least the reason for depending, either directly or indirectly, on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Risheq et al (US 2007/0218951) discloses a cell phone signal booster.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845